IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20468
                         Summary Calendar



LYNN JONES,

                                         Plaintiff-Appellant,

versus

CITY OF HOUSTON,

                                         Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-200
                       --------------------
                           June 1, 2000

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Lynn Jones appeals the district court’s summary judgment

dismissing his 42 U.S.C. § 1983 claims against the City of

Houston.   Jones argues 1) that the summary judgment was based

upon issues not raised by the parties -- whether Jones suffered a

constitutional violation and whether the defendant acted in bad

faith -- and that Jones was not given notice that the district

court was considering those issues, 2) that the district court

erred by applying Arizona v. Youngblood, 488 U.S. 51 (1988), to

Jones’ case, and 3) that there was evidence of bad faith and a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20468
                                 -2-

custom or policy of the Houston police department’s crime lab

violating Jones’ due process rights.

     Our review of the record reveals that the parties

essentially presented the issue of bad faith when they discussed

whether crime lab personnel acted with deliberate indifference to

Jones’ rights by failing to expeditiously conduct DNA testing.

The district court did not grant summary judgment on an issue not

addressed by the parties.    See Washington v. Resolution Trust

Corp., 68 F.3d 935, 939-40 (5th Cir. 1995).

     Regardless of the application of Youngblood, 488 U.S. at 57-

58, our de novo review reveals that there was no evidence that

the crime lab’s delay in Jones’ case was part of a policy or

custom of the crime lab.    There was no evidence of a city custom

or policy violating Jones’ constitutional rights.    See Bennett v.

Slidell, 728 F.2d 762, 767 (5th Cir. 1984) (en banc).    The

summary judgment accordingly is AFFIRMED.